Title: To James Madison from David Meade Randolph, 15 June 1815
From: Randolph, David Meade
To: Madison, James


                    
                        Excellent Sir,
                        Richmond 15th June 1815
                    
                    It is with a full sense of my presumption at the time, that I am now to apologise to your Excellency for several communications during my late and painful absence from the United States. And, it is with equal confidence that I am again to pray your forgiveness for exciting your attention to the Subjects of Naval concerns, which in my humble perceptions will be found of vast National importance in their developement.
                    Disappointed in the honor of a personal interview, which it was my purpose most respectfully to seek on my return through the City, and, yet impatient to know what had become of the drawings &c. which you had been pleased to acknowledge the receipt of through my son some time ago, I was induced to the liberty of inquiring at the Navy Board, to whose care I found they had been committed; but whether with any considerations favoring my patriot-hope I shall be thankful to know throug[h] the kind condescention of your Excellency—since, in any event, I shall give a practical demonstration of their novel principles. I have the honor to be with every degree of personal esteem, and regard, your Excellency’s Huml. Svt.
                    
                        D M Randolph
                    
                